IN THE SUPREME COURT OF IOWA
                              No. 99 / 05–1833

                             Filed May 30, 2008


JOHN BAKER,

      Appellant,

vs.

CITY OF IOWA CITY, IOWA, and
IOWA CITY HUMAN RIGHTS COMMISSION,

      Appellees.



      On review from the Iowa Court of Appeals.



      Appeal from the Iowa District Court for Johnson County, L. Vern

Robinson (subpoena) and William L. Thomas (summary judgment), Judges.



      Plaintiff appeals district court’s summary judgment for city and its

civil rights commission and court’s quashing of plaintiff’s subpoena seeking

records of assistant city attorney.   DECISION OF COURT OF APPEALS

VACATED. JUDGMENT OF DISTRICT COURT REVERSED IN PART AND

AFFIRMED IN PART; CASE REMANDED.



      Michael J. Pitton of Martinek & Pitton, Iowa City, for appellant.



      Susan M. Dulek, Assistant City Attorney, Iowa City, for appellees.
                                        2

TERNUS, Chief Justice.

      The plaintiff, John Baker, appeals the district court’s entry of

summary judgment for the appellees, City of Iowa City, Iowa, and Iowa City

Human Rights Commission, based on the court’s conclusion the plaintiff’s

claims were moot. In addition, Baker contends the court erred in failing to

rule as a matter of law that the City’s ordinances exceed its home rule

powers in two particulars: (1) the prohibition of discrimination by small

employers; and (2) the prohibition of discrimination on the basis of marital

status. Baker also challenges the district court’s quashing of his subpoena

seeking production of the assistant city attorney’s records.

      On appeal, the Iowa Court of Appeals affirmed the rulings of the

district court. Upon our further review, we conclude two of the plaintiff’s

claims are not moot, that the district court should have entered summary

judgment for the plaintiff on his constitutional challenge to the Iowa City

ordinance prohibiting employment discrimination by small employers, and

that the plaintiff has waived his challenge to the district court’s ruling on the

defendants’ motion to quash. Accordingly, we vacate the court of appeals’

decision, reverse in part and affirm in part the district court’s judgment, and

remand the case for further proceedings.

      I. Background Facts and Proceedings.

      The plaintiff owns a home located in Iowa City. Because he lives out of

state, he employs a resident manager for the property.           In 2003 Baker

advertised for a new manager and later rejected a female applicant because

she failed to provide the requested references and because she indicated she

intended   to   have   her   eleven-year-old   son   perform   outside   property

maintenance, which Baker believed was unsafe and might also violate child

labor laws. The applicant later filed a complaint with the Iowa City Human
                                       3

Rights Commission, claiming discrimination in employment and housing on

the basis of marital status, race, and sex.

      The Commission is a municipal civil rights commission, established by

ordinance of the City of Iowa City, in part, to protect persons aggrieved by

discrimination within the corporate limits of Iowa City. After investigating

the woman’s complaint, the Commission’s staff found probable cause existed

that discrimination had occurred based upon race and marital status, both

in the area of employment and housing. This finding of probable cause was

based on an alleged violation of city ordinances, not state law. See Iowa City

City Code §§ 2–3–1, 2–5–1. Efforts at conciliation were unsuccessful, so the

matter was set for hearing.

      Prior to the hearing scheduled on the discrimination complaint, Baker

filed this action against the City and the Commission.       Baker’s petition

consisted of four counts: (1) count I requested a declaratory judgment that

the city ordinances were inconsistent with and in conflict with state law and

therefore unconstitutional; (2) count II sought damages under 42 U.S.C.

§ 1983 based on the City’s enforcement of the ordinances, the investigation

undertaken, and the commencement of the administrative proceedings; (3)

count III sought a writ of certiorari on the ground the defendants exceeded

their proper authority and acted illegally in conducting the investigation and

commencing the administrative proceeding; and (4) count IV requested a

stay of the administrative proceeding until a determination of the validity of

the ordinances was made.

      Baker’s constitutional claim focused on two aspects of the city

ordinances: (1) the City’s employment discrimination ordinance includes all

employers within its prohibitions, whereas state law exempts employers

having fewer than four employees from its prohibition of unfair employment

practices; and (2) the City’s ordinance prohibits discrimination on the basis
                                         4

of marital status, a prohibition not found in state law. Compare Iowa City

City Code § 2–1–1 (defining “employer” in part as “all entities, wherever

situated, who employ one or more employees within the City”), with Iowa

Code § 216.6(6)(a) (2003) (excluding from employment discrimination

prohibition   “[a]ny    employer   who    regularly   employs    less   than   four

individuals”); compare Iowa City City Code § 2–3–1 (prohibiting employment

discrimination on the basis of marital status), with Iowa Code § 216.6(1)(a)

(prohibiting employment discrimination on several bases, but not mentioning

marital   status);     compare   Iowa   City   City   Code   § 2–5–1    (prohibiting

discrimination in housing on the basis of marital status), with Iowa Code

§ 216.8 (prohibiting discriminatory housing practices on several bases, but

not including marital status). Based on these differences, Baker claimed the

City’s ordinances are beyond the City’s constitutional home rule authority

because they conflict with state law.

      After bringing this action, Baker served subpoenas duces tecum on

several city employees, including the assistant city attorney Susan Dulek.

The defendants filed a motion to quash, which the district court sustained as

to Dulek based on the attorney-client privilege.

      Before the administrative hearing on the civil rights complaint was

held, Baker settled with the complainant.        As a result, the discrimination

complaint was dismissed with prejudice.

      Subsequently, Baker filed a motion for partial summary judgment on

count I in the present case, claiming the city ordinances were facially

unconstitutional because they conflicted with state law.          The defendants

resisted Baker’s motion for partial summary judgment and filed a cross-

motion for summary judgment as to counts I and II. In his resistance, Baker

agreed count I should be determined as a matter of law, but contended

count II—his § 1983 claim—rested on issues of disputed fact and was not
                                          5

suitable for summary resolution. The defendants then filed a second motion

for summary judgment, asserting that, because the discrimination complaint

had been dismissed, with the exception of an “as-applied” procedural due

process claim asserted in count II, all of the plaintiff’s claims were moot.

         After hearing, the district court ruled all the issues raised by the

plaintiff were rendered moot by settlement of the underlying discrimination

claim.     The court granted the defendants’ motions for summary judgment

and dismissed the plaintiff’s action in its entirety.

         The plaintiff appealed the district court’s dismissal of counts I, II, and

III, as well as the district court’s quashing of the subpoena seeking records

from assistant city attorney Dulek. The appeal was transferred to the court

of appeals. That court held that, “[w]ith the dismissal of the discrimination

complaint, the controversy that precipitated the [plaintiff’s] lawsuit was

eliminated.”     For this reason, the court of appeals concluded the district

court was correct in dismissing this case as moot; it did not reach the

propriety of the district court’s ruling with respect to the subpoena.         We

granted the plaintiff’s application for further review.

         II. Scope of Review.

         Summary judgment rulings are reviewed for correction of errors of law.

Hallett Constr. Co. v. Meister, 713 N.W.2d 225, 229 (Iowa 2006). “To obtain a

grant of summary judgment on some issue in an action, the moving party

must affirmatively establish the existence of undisputed facts entitling that

party to a particular result under controlling law.” Interstate Power Co. v.

Ins. Co. of N. Am., 603 N.W.2d 751, 756 (Iowa 1999).

         District court rulings regarding the discovery process are reviewed for

an abuse of discretion. Exotica Botanicals, Inc. v. Terra Int’l Inc., 612 N.W.2d
801, 804 (Iowa 2000); State ex rel. Miller v. Nat’l Dietary Research, Inc., 454
N.W.2d 820, 822 (Iowa 1990). An abuse of discretion will be found when the
                                      6

district court exercises its discretion on grounds or for reasons that are

clearly untenable or to an extent that is clearly unreasonable. Nat’l Dietary

Research, 454 N.W.2d at 822.

      III. Mootness.

      On occasion a claim will become moot when facts or governing laws

change after an action is commenced.       “A case is moot if it no longer

presents a justiciable controversy because the issues involved are academic

or nonexistent.”   Perkins v. Bd. of Supervisors, 636 N.W.2d 58, 64 (Iowa

2001). Issues are academic when an opinion would be of no force or effect in

the underlying dispute.   Id.   A second aspect of the mootness doctrine is

known as the “personal stake requirement.” U.S. Parole Comm’n v. Geraghty,

445 U.S. 388, 396, 100 S. Ct. 1202, 1208, 63 L. Ed. 2d 479, 490 (1980).

            The “personal stake” aspect of mootness doctrine also
      serves primarily the purpose of assuring that . . . courts are
      presented with disputes they are capable of resolving. One
      commentator has defined mootness as “the doctrine of standing
      set in a time frame: The requisite personal interest that must
      exist at the commencement of the litigation (standing) must
      continue throughout its existence (mootness).”

Id. at 397, 100 S. Ct. at 1209, 63 L. Ed. 2d at 491 (quoting Henry P.

Monaghan, Constitutional Adjudication: The Who and When, 82 Yale L.J.
1363, 1384 (1973)); accord Iowa Civil Liberties Union v. Critelli, 244 N.W.2d
564, 567–68 (Iowa 1976) (“Standing may, of course, be lost if the claim on

which it is based becomes moot.”).

      The district court believed Baker’s settlement with the complainant

rendered the issues in this case academic. Baker does not disagree with this

assessment as to count IV in which he sought to stay the administrative

proceeding.    Given the dismissal of the administrative proceeding, any

dispute with respect to whether that proceeding should be stayed is

nonexistent.
                                      7

      We think the same is true with respect to count III, in which Baker

sought a writ of certiorari pursuant to Iowa Rule of Civil Procedure 1.1404.

In that count he claimed the defendants exceeded their proper authority and

acted illegally by investigating and pursuing the complaint under the

challenged city ordinances.    If the plaintiff were ultimately successful in

establishing the defendants acted illegally, the scope of any relief would be

circumscribed by Iowa Rule of Civil Procedure 1.1411, which provides:

            Unless otherwise specially provided by statute, the
      judgment on certiorari shall be limited to sustaining the
      proceedings below, or annulling the same wholly or in part, to
      the extent that they were illegal or in excess of jurisdiction, and
      prescribing the manner in which either party may proceed
      further, nor shall such judgment substitute a different or
      amended decree or order for that being reviewed.

Iowa R. Civ. P. 1.1411. The potential relief—annulling the proceedings below

and prescribing the manner in which to proceed further—could have no

practical effect because the proceeding that would be impacted by any such

relief is no longer pending. Therefore, we agree with the district court that

Baker’s settlement of the underlying discrimination claim has rendered his

request for a judgment on certiorari moot.

      We do not, however, concur that Baker’s claim under count II of his
petition is moot. In count II, Baker alleges a § 1983 claim for damages based

on the defendants’ enforcement of the city ordinances, their investigation of

the complaint, and the commencement of administrative proceedings.          He

claims their actions violated his due process rights and the equal protection

guarantee of the United States Constitution.     In response, the defendants

make the conclusory argument that, because there is no discrimination

complaint pending against Baker, these issues are moot.         While Baker’s

voluntary settlement of the discrimination complaint may have eliminated

the controversy that precipitated this lawsuit, that settlement clearly did not
                                      8

encompass Baker’s claim that his civil rights had been violated by the City.

Count II is not moot, and the district court erred in dismissing count II on

this basis.

      We also conclude count I remained viable after dismissal of the

administrative proceeding. In count I, Baker seeks a declaratory judgment

that the city ordinances are unconstitutional to the extent the City attempts

to prohibit employment discrimination by employers having fewer than four

employees and to prohibit employment and housing discrimination on the

basis of marital status. The defendants claim, in essence, that Baker has

lost his standing to challenge the ordinances because he is no longer being

sued under these laws.

             Standing has been defined to mean that a party must
      have “ ‘sufficient stake in an otherwise justiciable controversy to
      obtain judicial resolution of the controversy.’ ” We have held
      that in order to have standing a party must (1) have a specific
      personal or legal interest in the litigation and (2) be injuriously
      affected.

Berent v. City of Iowa City, 738 N.W.2d 193, 202 (Iowa 2007) (quoting

Birkhofer ex rel. Johannsen v. Brammeier, 610 N.W.2d 844, 847 (Iowa 2000)).

      Under      circumstances   analogous   to   those   present   here,   the

Massachusetts Supreme Judicial Court has held that a plaintiff continued to

have standing to challenge the validity of a municipal ordinance prohibiting

public begging even though his prosecution under the ordinance was no

longer pending. Benefit v. City of Cambridge, 679 N.E.2d 184, 187 (Mass.

1997). Relying in part on the existence of a continuing threat of prosecution

under the ordinance, the court concluded “the plaintiff [had] a sufficient

personal interest in the rights and relief at stake to meet standing

requirements.”    Id. Similarly, in Ramos v. Town of Vernon, 761 A.2d 705

(Conn. 2000), the Connecticut Supreme Court held a minor subject to a

juvenile curfew ordinance did not have to risk the consequences of violating
                                       9

the ordinance in order to have standing to test the constitutionality of the

law. 761 A.2d at 714.

      We reach the same conclusion here. Notwithstanding the dismissal of

the underlying discrimination complaint, as an Iowa City housing owner and

employer, Baker remains constrained by restrictions imposed by the city

ordinances. Therefore, he continues to have a specific personal interest in

whether the city ordinances are valid and to be injuriously affected by these

ordinances.   Thus, Baker has a sufficient stake in the resolution of the

controversy to satisfy our standing requirements.     Cf. Ames Rental Prop.

Ass’n v. City of Ames, 736 N.W.2d 255, 259 n.3 (Iowa 2007) (holding

association of landlords had standing to challenge city zoning ordinance,

noting association’s members “have a legitimate interest in Ames’s ordinance

because they are being fined for violating the ordinance and presumably the

ordinance makes the homes more difficult to rent”). We conclude the district

court erred in dismissing count I on the ground of mootness.

      IV. Constitutionality of Ordinances.

      In addition to seeking a reversal of the district court’s summary

judgment for the defendants, the plaintiff also raises on appeal the district

court’s failure to grant his motion for summary judgment on count I of the

petition, in which he claims the Iowa City ordinances are unconstitutional.

As noted earlier, Baker’s challenge to the ordinances is twofold: he contends

the inclusion of small employers, as well as the prohibition of discrimination

based on marital status, are inconsistent with chapter 216. Therefore, he

argues, the ordinances exceed the City’s home rule power.

      A. Governing      Legal   Principles.   The Iowa Constitution gives

municipalities authority to regulate matters of local concern, subject to the

superior power of the legislature: “Municipal corporations are granted home

rule power and authority, not inconsistent with the laws of the general
                                      10

assembly, to determine their local affairs . . . .” Iowa Const. art. III, § 38A;

see also Iowa Code § 364.1 (allowing cities to exercise powers and perform

functions “if not inconsistent with the laws of the general assembly”). This

type of home rule is “sometimes referred to as legislative home rule” because

the legislature retains the power “to trump or preempt local law.” Berent,
738 N.W.2d at 196.

      “An exercise of a city power is not inconsistent with a state law unless

it is irreconcilable with the state law.” Iowa Code § 364.2(3). A municipal

ordinance is irreconcilable with a law of the General Assembly and,

therefore, preempted by it, when the ordinance “ ‘prohibits an act permitted

by statute, or permits an act prohibited by a statute.’ ” City of Des Moines v.

Gruen, 457 N.W.2d 340, 342 (Iowa 1990) (quoting City of Council Bluffs v.

Cain, 342 N.W.2d 810, 812 (Iowa 1983)); accord Goodenow v. City Council of

Maquoketa, 574 N.W.2d 18, 26 (Iowa 1998); cf. Goodell v. Humboldt County,

575 N.W.2d 486, 500 (Iowa 1998) (applying same analysis to identical

provisions governing county home rule authority).

            In determining what the legislature has permitted and
      prohibited, we look to the legislative intent in enacting the state
      statutes and we require that any local ordinance remain faithful
      to this legislative intent, as well as to the legislative scheme
      established in the relevant state statutes.

Goodell, 575 N.W.2d at 500.

      B. Constitutionality of Ordinance Applying Prohibition of Unfair

Employment Practices to Small Employers.               With regard to unfair

employment practices, the Iowa City City Code makes it unlawful for

      any employer to refuse to hire, accept, register, classify, upgrade
      or refer for employment, or to otherwise discriminate in
      employment against any other person or to discharge any
      employee because of age, color, creed, disability, gender identity,
      marital status, national origin, race, religion, sex or sexual
      orientation.
                                       11

Iowa City City Code § 2–3–1 (emphasis added). As noted earlier, section 2–1–

1 of the city code defines “employer” in relevant part as “all entities, wherever

situated, who employ one or more employees within the City.”         (Emphasis

added.) In contrast, Iowa Code section 216.6 states in pertinent part:

            1. It shall be an unfair or discriminatory practice for any:
             a. Person to refuse to hire, accept, register, classify, or
      refer for employment, to discharge any employee, or to otherwise
      discriminate in employment against any applicant for
      employment or any employee because of the age, race, creed,
      color, sex, national origin, religion, or disability of such
      applicant or employee, unless based upon the nature of the
      occupation. . . .
            ....
            6. This section shall not apply to:
             a. Any employer who regularly employs less than four
      individuals. For purposes of this subsection, individuals who
      are members of the employer’s family shall not be counted as
      employees.

Iowa Code § 216.6(1)(a), (6)(a) (emphasis added).      The issue before us for

decision is whether the City’s application of its prohibition against unfair

employment practices to employers who would be excluded under state law

prohibiting unfair and discriminatory employment practices creates an

irreconcilable conflict between the ordinance and the state statute.

      We first address the City’s assertion that chapter 216 expressly

permits variations between local and state discrimination laws such as the

difference at issue here. Iowa Code section 216.19 provides that “[n]othing

in this chapter shall be construed as limiting a city or local government from

enacting any ordinance or other law which prohibits broader or different

categories of unfair and discriminatory practices.” Id. § 216.19 para. 2. The

defendants contend their prohibition of discrimination by employers with

less than four employees is the prohibition of discrimination by a “broader or

different category.” This argument ignores the statutory language qualifying
                                      12

the noun “categories”: “of unfair and discriminatory practices.” When read

in its entirety, section 216.19 expressly allows cities latitude only with

respect to discriminatory practices. See Webster’s Third New International

Dictionary 1780 (unabr. ed. 2002) (defining a “practice” as “a mode of acting

or proceeding”). The class of small employers added to the City’s ordinance

is not a different category of “practices.” We conclude, therefore, that section

216.19 does not authorize the defendants to apply the city’s prohibition of

discriminatory employment practices to a broader category of employers.

        Having concluded the legislature did not expressly authorize the

difference under consideration, we return to an evaluation of whether the

city ordinance is otherwise inconsistent with section 216.6. We think the

answer to this question lies in the legislative intent underlying the exemption

of small employers from the state employment discrimination statute. The

exclusion of small employers from employment discrimination prohibitions

was enacted as part of revisions made to Iowa’s civil rights statute in 1965.

See 1965 Iowa Acts ch. 121, § 7.       Those revisions, including the small-

employer exemption, were substantially based on changes advocated in a

1964 law review article. See U.S. Jaycees v. Iowa Civil Rights Comm’n, 427
N.W.2d 450, 454 (Iowa 1988) (citing Arthur Bonfield, State Civil Rights

Statutes: Some Proposals, 49 Iowa L. Rev. 1067 (1964) [hereinafter “Bonfield

Article”]). In United States Jaycees, this court relied on statements in this

law review article as an expression of the rationale underlying the

legislature’s adoption of the suggested revisions, id., and we do so again

here.

        In the article, the author urged enactment of an employment

discrimination statute that included a small-employer exemption. Bonfield

Article, 49 Iowa L. Rev. at 1108.     In advocating for the adoption of this

exemption, the author explained:
                                       13
       Almost all fair employment practices acts exempt small
       employers, which are defined as employers with less than a
       specified number of employees. The general consensus seems to
       be that notions of freedom of association should preponderate
       over concepts of equal opportunity in these situations because
       the smallness of the employer’s staff is usually likely to mean for
       him a rather close, intimate, personal, and constant association
       with his employees.

Id. at 1109 (footnotes omitted); see also Thibodeau v. Design Group One

Architects, LLC, 802 A.2d 731, 741 (Conn. 2002) (stating one reason for

small-employer exemption was legislature’s desire to protect the “ ‘intimate

and personal relations existing in small businesses’ ” (quoting Tomka v.

Seiler Corp, 66 F.3d 1295, 1314 (2d Cir. 1995))). The exemption suggested

in this article was subsequently adopted nearly verbatim by the Iowa

legislature. We think, therefore, that the legislature made the policy decision

that “freedom of association should preponderate over concepts of equal

opportunity” in situations involving small employers.

       As noted above, “[i]n determining what the legislature has permitted

and prohibited, we look to the legislative intent in enacting the state statutes

and we require that any local ordinance remain faithful to this legislative

intent . . . .”   Goodell, 575 N.W.2d at 500.   Iowa Code section 216.6(6)(a)

reflects the legislature’s intent to recognize and protect small employers’

associational interests.    To allow local communities to bar employment

discrimination by these same small employers would thwart this legislative

intent.   Therefore, we conclude the Iowa City ordinance subjecting small

employers to its prohibition of unfair employment practices conflicts with

state law and exceeds the City’s home rule authority.        The district court

erred in failing to rule the ordinance was unconstitutional in this respect.

       C. Constitutionality of Ordinances Prohibiting Discrimination on

the Basis of Marital Status. As previously discussed, the Iowa City City

Code prohibits discrimination in employment and housing on the basis of
                                      14

marital status, a class not mentioned in the state civil rights statute.

Compare     Iowa   City   City   Code      § 2–3–1   (prohibiting   employment

discrimination on the basis of marital status), and id. § 2–5–1 (prohibiting

discrimination in housing on the basis of marital status), with Iowa Code

§ 216.6(1)(a) (prohibiting employment discrimination on several bases, but

not mentioning marital status), and id. § 216.8 (prohibiting discriminatory

housing practices on several bases, but not including marital status). Unlike

the small-employer exemption, there is no express indication in chapter 216

that the legislature made a policy decision to allow employment and housing

decisions to turn on a person’s marital status.         To the contrary, this

variation between local law and state statute falls within the regulatory

latitude the legislature bestowed on cities in section 216.19 to enact

ordinances that prohibit “broader or different categories of unfair or

discriminatory practices.” Discrimination on the basis of marital status is a

class of discriminatory practices.   Therefore, the City has authority under

section 216.19 to prohibit such conduct. Because the City’s enactment of

ordinances prohibiting discrimination in employment and housing on the

basis of marital status is not inconsistent with state law, such ordinances

are within the City’s home rule authority. The district court did not err in

failing to rule the City’s ordinances were unconstitutional in this respect.

      V. Ruling on Defendants’ Motion to Quash Subpoena.

      Because this matter must be remanded for trial on Baker’s § 1983

claim, we will address his challenge to the district court’s quashing of the

subpoena seeking the records of assistant city attorney Dulek. The district

court ruled “the information sought from Ms. Dulek is protected by the

attorney/client privilege.”   Baker contends the attorney-client privilege

should not shield the assistant city attorney’s file from discovery because
                                             15

“the city attorney’s office participates administratively in a human rights

contested case.”

      Pursuant to Iowa City City Code section 2–4–2, the city attorney

receives     an     investigative   summary       and   recommendation      from    the

commission investigator and must then issue a written opinion to the

Commission on “whether probable cause exists to believe a discriminatory

practice occurred as alleged by the complainant.” Iowa City City Code § 2–4–

2(F), (G).    Other than a conclusory statement that such “opinions and

information by the city attorney’s office should not be deemed privileged,”

Baker advances no argument in his brief and cites no authority to support a

conclusion that the city attorney’s opinion is not attorney work product or

that these communications are not protected by the attorney-client privilege

as found by the district court. In order to address this issue under these

circumstances, we would be obliged “to assume a partisan role and

undertake the appellant’s research and advocacy.”              Inghram v. Dairyland

Mut. Ins. Co., 215 N.W.2d 239, 240 (Iowa 1974) (dismissing an appeal based

on appellant’s failure to cite any authority); accord Hyler v. Garner, 548
N.W.2d 864, 876 (Iowa 1996) (stating “we will not speculate on the

arguments [the defendant] might have made and then search for legal

authority and comb the record for facts to support such arguments”);

McSpadden v. Big Ben Coal Co., 288 N.W.2d 181, 184 (Iowa 1980) (noting

party failed to give supportive authority for general allegations of error and

concluding        party’s   “argument   is   so   indefinite   as   to   preclude   our

consideration”). We decline to do so. Consequently, we deem the plaintiff’s

challenge to the district court’s ruling waived.           See City of Marquette v.

Gaede, 672 N.W.2d 829, 835 (Iowa 2003) (holding party’s failure to cite any

authority resulted in waiver of issue); Iowa R. App. P. 6.14(1)(c) (stating
                                      16

“[f]ailure in the brief to state, to argue or to cite authority in support of an

issue may be deemed waiver of that issue”).

      VI. Summary and Disposition.

      We hold the plaintiff’s settlement of the underlying discrimination

complaint did not render moot his request for declaratory relief made in

count I or his claim for damages under 42 U.S.C. § 1983 made in count II.

On the other hand, that settlement did make moot the plaintiff’s claims for

certiorari relief and for injunctive relief as sought in counts III and IV,

respectively. Based on these conclusions, we reverse the grant of summary

judgment to the defendants on counts I and II, and affirm the grant of

summary judgment to the defendants on counts III and IV.

      The City’s inclusion of small employers in its prohibition of unfair

employment practices conflicts with state law exempting small employers

from such constraints under state law. Because the city ordinance exceeds

the City’s home rule authority in this regard, the district court erred in

failing to issue a declaratory judgment to the plaintiff declaring the

employment discrimination ordinance unconstitutional insofar as it is

applied to employers exempted under the state civil rights statute.         The

City’s prohibition of discriminatory employment and housing practices based

on marital status is not inconsistent with state law.        Rather, such an

expansion of state prohibitions is expressly authorized by section 216.19.

Accordingly, the district court did not err in failing to issue a declaratory

judgment that the ordinances were unconstitutional in this respect.

      The plaintiff has failed to support with legal authorities and argument

his conclusory contention that the assistant city attorney’s file does not

constitute attorney work product and is not protected by the attorney-client

privilege. Therefore, we deem this issue waived.
                                      17

      We remand this case to the district court for entry of a judgment on

count I declaring the employment discrimination ordinance unconstitutional

in its application to employers having fewer than four employees and for

further proceedings on the plaintiff’s § 1983 claim as alleged in count II.

      DECISION OF COURT OF APPEALS VACATED.                    JUDGMENT OF

DISTRICT COURT REVERSED IN PART AND AFFIRMED IN PART; CASE

REMANDED.

      All justices concur except Baker, J., who takes no part.